******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       FRANK VALENZISI v. CONNECTICUT
          EDUCATION ASSOCIATION
                 (AC 35467)
            DiPentima, C. J., and Keller and West, Js.
         Argued March 4—officially released May 6, 2014

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. David R. Tobin, judge trial
referee [judgment of dismissal]; Hon. Taggart D. Adams,
          judge trial referee [motion to open].)
  Frank Valenzisi, self-represented, the appellant
(plaintiff).
  Mark W. Baronas, for the appellee (defendant).
                          Opinion

   PER CURIAM. The self-represented plaintiff, Frank
Valenzisi, appeals from the judgment of the trial court
denying his motion to open the judgment dismissing
his action against the defendant, the Connecticut Edu-
cation Association, for lack of subject matter jurisdic-
tion for his failure to exhaust his administrative
remedies. The plaintiff claims that the court abused its
discretion by not opening the judgment in light of his
request to file an amended complaint raising new causes
of action. We affirm the judgment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to our review of the plaintiff’s claims.
The plaintiff was a public school mathematics teacher
in Stamford, who was discharged from his employment
in 2007. The defendant is a labor union that, pursuant
to a collective bargaining agreement, represented the
plaintiff in his termination proceedings before the
Board of Education of the City of Stamford. The plain-
tiff, unsatisfied with the defendant’s representation,
filed the present civil action, alleging in the operative
revised complaint causes of action sounding in breach
of fiduciary duty, professional malpractice, and ‘‘reck-
less negligence.’’
   On August 30, 2012, after having heard argument by
the parties on a motion to strike all but the professional
malpractice count, the court, Hon. David R. Tobin,
judge trial referee, issued an order asking the parties
for simultaneous briefs addressing the issue of whether
the court had subject matter jurisdiction over any por-
tion of the plaintiff’s complaint. The court cited to our
Supreme Court’s decision in Piteau v. Board of Educa-
tion, 300 Conn. 667, 15 A.3d 1067 (2011), noting that
court’s holding that when a union member files an
action that predominantly seeks to address a breach of
the duty of fair representation or alleges that a union’s
misconduct resulted in the union member’s termina-
tion, the union member must exhaust his administrative
remedies with the state board of labor relations before
seeking to obtain judicial review of his claims. See id.,
690. The plaintiff filed a brief in support of the court’s
jurisdiction. Rather than filing a brief, the defendant
filed a motion to dismiss the action on the ground that
the court lacked subject matter jurisdiction.
   On October 4, 2012, the court rendered judgment
dismissing the plaintiff’s action for failure to exhaust
his administrative remedies. The court found that each
of the causes of action in the operative complaint
alleged a breach of ‘‘essentially the same duties owed by
the defendant to the plaintiff as his collective bargaining
representative,’’ and that the plaintiff did not dispute
that he had failed to file a complaint with the board of
labor relations as mandated by General Statutes § 10-
153e (e). The plaintiff filed a motion to reargue, which
the court denied on October 15, 2012. Although the
plaintiff sought and was granted an extension of time
to do so, he never filed an appeal from the judgment
of dismissal or from the denial of his motion to reargue.
   On November 7, 2012, despite the dismissal of his
action, the plaintiff filed an amended complaint. On
January 22, 2013, the plaintiff filed a motion seeking
permission to file the November 7, 2012 amended com-
plaint.1 Two days later, the plaintiff filed a motion to
open and set aside the court’s judgment of dismissal.
The plaintiff argued that the court should open the
judgment because he had a right to file the November
7, 2012 proposed amended complaint and it should be
adjudicated by the court despite his having filed it thirty-
three days after the judgment. The defendant filed an
objection to the motion to open, arguing that it would
be unfairly prejudiced if the court were to open the
judgment to allow the plaintiff to file new, allegedly
viable causes of actions. The court, Hon. Taggart D.
Adams, judge trial referee, sustained the defendant’s
objection and summarily denied the motion to open on
February 21, 2013.2 This appeal followed.
   During the pendency of the appeal, the plaintiff filed
a motion for articulation addressed to Judge Tobin.
The plaintiff requested that Judge Tobin articulate his
‘‘February 26, 2013 final judgment.’’ Judge Tobin filed
a response indicating that he was unable to locate a
judgment rendered on February 26, 2013, and that, to
the extent the plaintiff was seeking an articulation of
Judge Adams’ February 21, 2013 denial of the plaintiff’s
motion to open, he could not properly articulate the
factual or legal basis for another judge’s decision.3 The
plaintiff filed a motion for review of Judge Tobin’s
response, and this court granted review, but denied the
relief requested. The plaintiff made no further effort to
obtain an articulation from Judge Adams, nor did he
file a proper notice in accordance with Practice Book
§ 64-1 requesting that Judge Adams issue a memoran-
dum of decision regarding his denial of the motion
to open.
   ‘‘We do not undertake a plenary review of the merits
of a decision of the trial court to grant or to deny a
motion to open a judgment. . . . In an appeal from a
denial of a motion to open a judgment, our review is
limited to the issue of whether the trial court has acted
unreasonably and in clear abuse of its discretion. . . .
In determining whether the trial court abused its discre-
tion, this court must make every reasonable presump-
tion in favor of its action. . . . The manner in which
[this] discretion is exercised will not be disturbed so
long as the court could reasonably conclude as it did.’’
(Internal quotation marks omitted.) Weinstein v.
Weinstein, 275 Conn. 671, 685, 882 A.2d 53 (2005).
  Because the denial of a motion to open is an appeal-
able final judgment, pursuant to Practice Book § 64-1,
the court is required to state, either orally or in writing,
a decision that encompasses ‘‘its conclusion as to each
claim of law raised by the parties and the factual basis
therefor.’’ Practice Book § 64-1; see Gordon v. Gordon,
148 Conn. App. 59, 66,        A.3d     (2014). If the court
fails to file an oral or written decision, it is incumbent
upon the appellant, who has the duty to provide an
adequate record for appellate review; see Practice Book
§ 61-10; to file a notice with the appellate clerk in accor-
dance with Practice Book § 64-1 (b), indicating that
such a decision has not been filed.
   To evaluate properly the plaintiff’s arguments in sup-
port of his claim that the court acted unreasonably and
in clear abuse of its discretion in denying his motion
to open, we necessarily must evaluate the actual basis
upon which the court rendered its ruling. Here, the
court summarily denied the motion to open without
issuing either an oral or written decision. The plaintiff
did not file a notice with the appellate clerk in accor-
dance with § 64-1 (b), and, therefore, the record before
us is inadequate for any meaningful review. ‘‘While . . .
[i]t is the established policy of the Connecticut courts
to be solicitous of [self-represented] litigants and when
it does not interfere with the rights of other parties to
construe the rules of practice liberally in favor of the
[self-represented] party . . . we are also aware that
[a]lthough we allow [self-represented] litigants some
latitude, the right of self-representation provides no
attendant license not to comply with relevant rules of
procedural and substantive law.’’ (Internal quotation
marks omitted.) In re Nicholas B., 135 Conn. App. 381,
384, 41 A.3d 1054 (2012). Because we must make every
reasonable presumption in favor of the court’s action,
we cannot conclude that the court abused its discretion
in denying the plaintiff’s motion to open.4
      The judgment is affirmed.
  1
     In the proposed amended complaint, the plaintiff replaced the malprac-
tice and ‘‘reckless negligence’’ counts of the operative complaint with new
counts alleging breach of contract, religious discrimination in violation of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and
discrimination under the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq.
   2
     Although not briefed as a separate claim of error, the plaintiff suggests
several times in his appellate brief that the court improperly failed to hold
a hearing on the motion to open. A motion to open is not a motion for
which oral argument is of right; Practice Book § 11-18 (a); nor is there any
indication in the record that the plaintiff requested oral argument.
   3
     Our review of the court file indicates that on February 26, 2013, the
court, Adams, J., denied a postjudgment motion of the plaintiff seeking the
release of a $250 filing fee he purportedly had submitted to the court with
a notice of intent to appeal the October 4, 2012 judgment of dismissal. The
court denied the motion, indicating that it could not find any documentation
of the filing fee. The plaintiff raises no claim of error on appeal with respect
to the disposition of that motion.
   4
     To the extent that the plaintiff has attempted to raise arguments in his
briefs and at oral argument before this court challenging the propriety of
the court’s judgment of dismissal, we do not address those arguments as
they are not properly before this court. ‘‘Although a motion to open can be
filed within four months of a judgment . . . the filing of such a motion
does not extend the appeal period for challenging the merits of the underlying
judgment unless filed within the [twenty day period provided by Practice
Book § 63-1]. . . . When a motion to open is filed more than twenty days
after the judgment, the appeal from the denial of that motion can test only
whether the trial court abused its discretion in failing to open the judgment
and not the propriety of the merits of the underlying judgment. . . . This
is so because otherwise the same issues that could have been resolved if
timely raised [in an appeal from the underlying judgment] would nevertheless
be resolved, which would, in effect, extend the time to appeal.’’ (Citation
omitted; footnote omitted; internal quotation marks omitted.) Worth v. Korta,
132 Conn. App. 154, 158–59, 31 A.3d 804 (2011), cert. denied, 304 Conn. 905,
38 A.3d 1201 (2012). The plaintiff did not timely appeal from the judgment
of dismissal, and his motion to open was filed after the expiration of the
appeal period on the judgment of dismissal. The present appeal was taken
only from the denial of the motion to open and, accordingly, cannot serve
as a vehicle for attacking, either directly or collaterally, the judgment of dis-
missal.